DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-10, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) and as applicable to the rejections of claims 3-6, 9 and 12-19 under 35 U.S.C. 103 have been fully considered and are persuasive. Warren (US Patent Application Publication 2014/0064925) does not disclose cap legs. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US Patent Application Publication 2014/0064925) in view of Volz (US Patent Number 6,742,402).
Regarding claim 1, Warren discloses an angled face cap probe for use in a gas turbine engine having an axis, the angled face cap probe comprising: 

a sensor (240) located in the cavity at the radially inner end of the housing, having a sensor body with a sensing face that is angled to match or substantially match an angle of a radially outward face of the airfoil, and having a sensor flat that is elongated in a first direction (as shown in Figures 1 and 4); and
an outer cap (216, 260) located in the cavity, coupled to the housing, and having an outer cap main body (216) and cap legs (250) that extend radially inward from the outer cap main body to interface with the sensor flat to resist rotation of the sensor relative to the housing [0039-0040].
Warren does not disclose the sensor flat providing a first sensor flat side and a second sensor flat side opposite the first sensor flat side; and the cap legs of the outer cap including a first cap leg configured to engage the first sensor flat side and a second cap leg configured to engage the second sensor flat side upon rotation of the sensor about the radial axis. 
Volz discloses a sensor having a sensor body (1) extending along a radial axis (perpendicular to 15) having a sensor flat that is elongated in a first direction to provide a first sensor flat side and a second sensor flat side opposite the first sensor flat side (as shown in Figures 5 and 7-8), an outer cap having an outer cap main body (17) and cap legs, the cap legs including a first cap leg (19) configured to engage the first sensor flat side and a second cap leg (19’) configured to engage the second sensor flat side upon rotation of the sensor about the radial axis. 
Volz teaches that the cap legs allow the sensor housing to be detached for replacement and to adapt it to changing conditions (Col. 2, lines 9-32). Volz further teaches that the cap legs prevent rotation of the sensor (Col. 2, lines 9-32). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer cap disclosed by Warren to include cap 
Regarding claim 2, Warren further discloses the probe of claim 1, further comprising: 
a lower ceramic (230) surrounding the sensor body and located radially inward from the sensor flat; and
an upper ceramic (232) located in the cavity between the outer cap main body and the sensor.
Claim(s) 3-6 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US Patent Application Publication 2014/0064925) in view of Volz (US Patent Number 6,742,402) and further in view of Hester (US Patent Number 5,166,626).
Regarding claim 3, Warren, as modified by Volz, discloses the probe of claim 2 as discussed above but does not disclose an inner cap. 
Hester discloses a probe comprising an inner cap (54) located in a cavity between an outer cap main body (55) and an upper ceramic (at 34) (Col. 4, lines 46-62). 
Hester teaches that a change in capacitance can be used to indicate a change in distance between the sensor and the tip of a moving component of the engine (Col. 2, lines 5-27) and that the position of the inner cap supports maintaining a constant capacitance (Col. 6, line 62-Col. 7, line 6). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the probe disclosed by Warren to include the inner cap where the sensor measures a capacitance for indicating a distance, because the inner cap can be used to maintain an accurate measurement by maintaining a constant capacitance. 
Regarding claim 4, Warren, Volz and Hester disclose the probe of claim 3 as discussed above. Warren further discloses a lead (270) having an inner wire (272) electrically coupled to the sensor, wherein the outer cap defines a lead channel configured to receive at least a portion of the lead (as shown in Figure 3). 

Warren does not disclose the inner cap. 
Hester discloses a probe comprising an inner cap (54) located in a cavity between an outer cap main body (55) and an upper ceramic (at 34) (Col. 4, lines 46-62), the inner cap defining a lean channel configured to receive at least a portion of a lead (as shown in Figure 2). 
Hester teaches that a change in capacitance can be used to indicate a change in distance between the sensor and the tip of a moving component of the engine (Col. 2, lines 5-27) and that the position of the inner cap supports maintaining a constant capacitance (Col. 6, line 62-Col. 7, line 6). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the probe disclosed by Warren to include the inner cap where the sensor measures a capacitance for indicating a distance, because the inner cap can be used to maintain an accurate measurement by maintaining a constant capacitance. Furthermore, it would have been obvious to simply combine an outer insulator with the inner wire, because this is the usual configuration of a wire and the insulator would predictably insulate the wire from the high temperatures of the engine. 
Regarding claim 5, Warren, Volz and Hester disclose the probe of claim 4 as discussed above. Warren further discloses the probe further comprising a tack strap (274) electrically and mechanically coupled to the inner wire of the lead and configured to be compressed between the upper ceramic and the sensor to form an electrical connection between the inner wire of the lead and the sensor [0041]. 

Regarding claim 12, Warren discloses an angled face cap probe for use in a gas turbine engine having an axis, the angled face cap probe comprising: 
a housing (110, 210) having a radially inner end and a radially outer end, defining a cavity (filled with insulator 230), and configured to be located radially outward from an airfoil (20);
a sensor (240) located in the cavity at the radially inner end of the housing, having a sensor body with a sensing face that is angled to match or substantially match an angle of a radially outward face of the airfoil, and having a sensor flat that is elongated in a first direction (as shown in Figures 1 and 4); 
an outer cap (216, 260) located in the cavity, coupled to the housing, and having an outer cap main body (216) and cap legs (250) that extend radially inward from the outer cap main body to interface with the sensor flat to resist rotation of the sensor relative to the housing [0039-0040].
Warren does not disclose the sensor flat providing a first sensor flat side and a second sensor flat side opposite the first sensor flat side; and the cap legs of the outer cap including a first cap leg configured to engage the first sensor flat side and a second cap leg configured to engage the second sensor flat side upon rotation of the sensor about the radial axis. 
Volz discloses a sensor having a sensor body (1) extending along a radial axis (perpendicular to 15) having a sensor flat that is elongated in a first direction to provide a first sensor flat side and a second sensor flat side opposite the first sensor flat side (as shown in Figures 5 and 7-8), an outer cap having an outer cap main body (17) and cap legs, the cap legs including a first cap leg (19) configured to engage the first sensor flat side and a second cap leg (19’) configured to engage the second sensor flat side upon rotation of the sensor about the radial axis. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer cap disclosed by Warren to include cap legs to sensor flats respectively of the sensor body to prevent rotation of the sensor and to allow the sensor to be detached for replacement. 
Warren, as modified by Volz, does not disclose an inner cap. 
Hester discloses a probe comprising an inner cap (54) located in a cavity between an outer cap main body (55) and an upper ceramic (at 34) (Col. 4, lines 46-62). 
Hester teaches that a change in capacitance can be used to indicate a change in distance between the sensor and the tip of a moving component of the engine (Col. 2, lines 5-27) and that the position of the inner cap supports maintaining a constant capacitance (Col. 6, line 62-Col. 7, line 6). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the probe disclosed by Warren to include the inner cap where the sensor measures a capacitance for indicating a distance, because the inner cap can be used to maintain an accurate measurement by maintaining a constant capacitance. 
Regarding claim 13, Warren further discloses the probe of claim 12, further comprising: 
a lower ceramic (230) surrounding the sensor body and located radially inward from the sensor flat; and
an upper ceramic (232) located in the cavity between the outer cap main body and the sensor. 
Warren does not disclose the inner cap. 
Hester discloses a probe comprising an upper ceramic (at 34) located in a cavity between an inner cap (54) and a sensor (42) (Col. 4, lines 46-62). 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the probe disclosed by Warren to include the upper ceramic in the position disclosed by Hester in the probe disclosed by Warren to contribute to temperature stability. 
Regarding claim 14, Warren and Hester disclose the probe of claim 13 as discussed above. Warren further discloses a lead (270) having an inner wire (272) electrically coupled to the sensor, wherein the outer cap defines a lead channel configured to receive at least a portion of the lead (as shown in Figure 3). 
Warren does not explicitly disclose an outer insulator configured to insulate the inner wire. However, a wire is defined as “a flexible metallic conductor, esp one made of copper, usually insulated, and used to carry electric current in a circuit” (Collins English Dictionary – Complete & Unabridged 2012 Digital Edition). 
Warren does not disclose the inner cap. 
Hester discloses a probe comprising an inner cap (54) located in a cavity between an outer cap main body (55) and an upper ceramic (at 34) (Col. 4, lines 46-62), the inner cap defining a lean channel configured to receive at least a portion of a lead (as shown in Figure 2). 
Hester teaches that a change in capacitance can be used to indicate a change in distance between the sensor and the tip of a moving component of the engine (Col. 2, lines 5-27) and that the position of the inner cap supports maintaining a constant capacitance (Col. 6, line 62-Col. 7, line 6). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the probe disclosed by Warren to include the inner cap where the sensor measures a capacitance for indicating a distance, because the inner cap can 
Regarding claim 15, Warren and Hester disclose the probe of claim 14 as discussed above. Warren further discloses the probe further comprising a tack strap (274) electrically coupled to the inner wire of the lead and configured to be compressed between the upper ceramic and the sensor to form an electrical connection between the inner wire of the lead and the sensor [0041]. 
Regarding claim 16, Warren and Hester disclose the probe of claim 15 as discussed above. Warren further discloses wherein the upper ceramic defines a wire hole through which the inner wire of the lead extends to contact the tack strap (as shown in Figure 4). 
Regarding claim 17, Warren and Hester disclose the probe of claim 13 as discussed above. Warren further discloses wherein the cap legs interface with the sensor flat to resist rotation of the sensor relative to the housing in response to damage to at least one of the lower ceramic or the upper ceramic [0041]. 
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US Patent Application Publication 2014/0064925) in view of Volz (US Patent Number 6,742,402) in view of Hester (US Patent Number 5,166,626) and further in view of Song (CN 106643458 A).
Regarding claim 7, Warren, Volz and Hester disclose the probe of claim 3 as discussed above but do not explicitly disclose the inner cap applying a compressive force to the sensor flat of the sensor. 
Song discloses an inner cap (2, 22) that tapers to an inner cap inner end that applies compressive force to a sensor flat of a sensor (911, 912).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the probe disclosed by Warren to include the pin and inner cap disclosed by Song to prevent rotation because the rotation prevention ensures the accuracy of measurement by the probe. 
Regarding claim 8, Warren, Volz and Hester disclose the probe of claim 3 as discussed above but do not disclose the inner pin slot. 
Song discloses an inner cap (2, 22) that defines an inner pin slot (as shown in Figures 1 and 4);
 cap legs (of cylinder 41) defining an outer pin slot (as shown in Figures 3-4); and
the pin is configured to be received by the inner pin slot and the outer pin slot to resist movement of the inner cap relative to the outer cap (cylinder 2 is responsible for anti-rotation). 
Song teaches that it is necessary that the sensor is installed in a fixed, stable structure to ensure the accuracy of measurement [Background technology]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the probe disclosed by Warren to include the pin and inner cap disclosed by Song to prevent rotation because the rotation prevention ensures the accuracy of measurement by the probe. 
Claim(s) 9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US Patent Application Publication 2014/0064925) in view of Volz (US Patent Number 6,742,402) and further in view of Song (CN 106643458 A).
Regarding claim 9, Warren, as modified by Volz, discloses the probe of claim 2 as discussed above but does not disclose wherein the cap legs are formed integral with the housing.  

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the probe disclosed by Warren to include the pin and inner cap disclosed by Song to prevent rotation because the rotation prevention ensures the accuracy of measurement by the probe. 
Regarding claim 18, Warren discloses an angled face cap probe for use in a gas turbine engine having an axis, the angled face cap probe comprising: 
a housing (110, 210) having a radially inner end and a radially outer end, defining a cavity (filled with insulator 230), and configured to be located radially outward from an airfoil (20);
a sensor (240) located in the cavity at the radially inner end of the housing, having a sensor body with a sensing face that is angled to match or substantially match an angle of a radially outward face of the airfoil, and having a sensor flat that is elongated in a first direction (as shown in Figures 1 and 4); and
an outer cap (216, 260) located in the cavity, coupled to the housing, and having an outer cap main body (216) and cap legs (250) that extend radially inward from the outer cap main body to interface with the sensor flat to resist rotation of the sensor relative to the housing [0039-0040].
Warren does not disclose the sensor flat providing a first sensor flat side and a second sensor flat side opposite the first sensor flat side; and the cap legs of the outer cap including a first cap leg configured to engage the first sensor flat side and a second cap leg configured to engage the second sensor flat side upon rotation of the sensor about the radial axis. 
Volz discloses a sensor having a sensor body (1) extending along a radial axis (perpendicular to 15) having a sensor flat that is elongated in a first direction to provide a first sensor flat side and a second sensor flat side opposite the first sensor flat side (as shown in Figures 5 and 7-8), an outer cap having an outer cap main body (17) and cap legs, the cap legs including a first cap leg (19) configured to 
Volz teaches that the cap legs allow the sensor housing to be detached for replacement and to adapt it to changing conditions (Col. 2, lines 9-32). Volz further teaches that the cap legs prevent rotation of the sensor (Col. 2, lines 9-32). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer cap disclosed by Warren to include cap legs to sensor flats respectively of the sensor body to prevent rotation of the sensor and to allow the sensor to be detached for replacement. 
Warren, as modified by Volz, does not explicitly disclose the inner cap applying a compressive force to the sensor flat of the sensor. 
Song discloses an inner cap (2, 22) that tapers to an inner cap inner end that applies compressive force to a sensor flat of a sensor (911, 912).
Song teaches the inner cap axially above the sensor and connected by pin and teaches that it is necessary that the sensor is installed in a fixed, stable structure to ensure the accuracy of measurement [Background technology]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the probe disclosed by Warren to include the pin and inner cap disclosed by Song to prevent rotation because the rotation prevention ensures the accuracy of measurement by the probe. 
Regarding claim 19, Warren further discloses the probe of claim 18, further comprising: 
a lower ceramic (230) surrounding the sensor body and located radially inward from the sensor flat; and
an upper ceramic (232) located in the cavity between the outer cap main body and the sensor. 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US Patent Application Publication 2014/0064925) in view of Volz (US Patent Number 6,742,402) in view of Song (CN 106643458 A) and further in view of Hester (US Patent Number 5,166,626).
Regarding claim 20, Warren, Volz and Song disclose the probe of claim 19 as discussed above. Warren further discloses a lead (270) having an inner wire (272) electrically coupled to the sensor, wherein the outer cap defines a lead channel configured to receive at least a portion of the lead (as shown in Figure 3). 
Warren does not explicitly disclose an outer insulator configured to insulate the inner wire. However, a wire is defined as “a flexible metallic conductor, esp one made of copper, usually insulated, and used to carry electric current in a circuit” (Collins English Dictionary – Complete & Unabridged 2012 Digital Edition). 
Warren does not disclose the inner cap. 
Hester discloses a probe comprising an inner cap (54) located in a cavity between an outer cap main body (55) and an upper ceramic (at 34) (Col. 4, lines 46-62), the inner cap defining a lean channel configured to receive at least a portion of a lead (as shown in Figure 2). 
Hester teaches that a change in capacitance can be used to indicate a change in distance between the sensor and the tip of a moving component of the engine (Col. 2, lines 5-27) and that the position of the inner cap supports maintaining a constant capacitance (Col. 6, line 62-Col. 7, line 6). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the probe disclosed by Warren to include the inner cap where the sensor measures a capacitance for indicating a distance, because the inner cap can be used to maintain an accurate measurement by maintaining a constant capacitance. Furthermore, it would have been obvious to simply combine an outer insulator with the inner wire, because this is the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747